Citation Nr: 1716950	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1967 to February 1971.
This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for right ear hearing loss and assigned a non-compensable evaluation effective May 2008.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

 

FINDING OF FACT

Since the initial grant of service connection, the Veteran's hearing loss has manifested no worse than level VII hearing impairment in the right ear.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provision with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

A. Duty to Notify

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, VA issued a VCAA letter in August 2008, prior to the initial unfavorable adjudication in September 2009.   This letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided notice regarding assignment of disability ratings.  As the letter contained all the necessary information listed above, the Board finds VA has met its duty to notify.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).

However, the provisions of 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) establish that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b) (3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.  

B. Duty to Assist 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and provided sufficient information to decide the claim.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the hearing examinations, both the July 2012 and April 2009 VA examiners addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the Veteran and his representative have not asserted that the VA examination reports have any deficiency regarding the functional impact.  See Martinak, 21 Vet. App. 447.

II. Merits of the Claim

A. Right Ear Hearing Loss

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test. 

In 38 C.F.R. § 4.85 (2016), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns of Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2016), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

Further, the provisions of 38 C.F.R. § 4.86 (2016) address exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Each ear will be evaluated separately. Further, when the puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) (2016).  That numeral will then be elevated to the next higher Roman numeral.  Id.  

The Veteran contends that he is entitled to a compensable initial rating for his hearing loss in his right ear.  The Board notes that the Veteran has presented other evidence, such as past audiograms, of his right ear hearing loss, but there is no indication that the testing was conducted in accordance with VA standards, thus inadequate for rating purposes.  (Medical Treatment Records-Private August 2008 & Capri April 2014).

The Veteran has undergone two VA audiological examinations in April 2009 and July 2012 respectively.  

On the authorized audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



100
2000
3000
4000
Avg Hz
RIGHT
15
70
95
105
71

Speech audiometry revealed speech recognition ability of 74 percent in the right ear.  Such results do reflect an exceptional pattern of hearing impairment in the right ear.  See 38 C.F.R. § 4.86(b) (2016). Accordingly, the Veteran's hearing impairment levels correspond to Level VI for the right ear.  Since, the left ear is not service-connected it is assigned to Level I.  Intersecting Levels VI and I under Table VII results in a noncompensable rating.

On the authorized audiological evaluation in July 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg Hz
RIGHT
20
80
95
105
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Under Table VI, the Veteran's hearing impairment levels correspond to Level II for the right ear.  Since, the left ear is not service-connected it is assigned to Level I.  The Board notes that the Veteran's right ear hearing loss meets the criteria for exceptional patterns of hearing impairment because puretone threshold is 30 decibels at 1000 Hertz and 75 decibels at 2000 Hertz.  38 C.F.R. § 4.86 (b) (2016). Accordingly, the Board has evaluated the Veteran's right ear under Table VIA which showed that a puretone threshold average of 75 results corresponds to Level VI, so Table VIA provides a higher numeral (VI).  In accordance with 38 C.F.R. 
§ 4.86 (b), elevating that numeral will result in Level VII for the right ear.  When Level VII in the right ear and Level I in the left ear are applied to Table VII, a non-compensable evaluation is warranted.

The Board notes that the Veteran has presented other evidence of his right ear hearing loss, but there is no indication that the testing was conducted in accordance with VA standards, thus inadequate for rating purposes.  (Medical Treatment Records-Private August 2008 & Capri April 2014).

As such, the Veteran does not qualify for a compensable disability rating at any time during the rating period on appeal. 

The Board notes that this finding does not signify the absence of a disability associated with the Veteran's hearing loss.  Rather, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  Disability ratings for hearing impairment are derived by a strict application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Additionally, the Court has held that a VA audiological examination must address the functional effects of a veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet.  In both the April 2009 and July 2012 examination, the examiners opined that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the Veteran's ability to work, as a salesman.  In doing so, the examiner noted the Veteran's reports of difficulty hearing and understanding speech during conversations with others.  Furthermore, the Veteran stated in his 2010 Notice of Disagreement that his right ear hearing loss is affecting him in his duties as a salesman.  

Although sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level, and the Veteran has not demonstrated such a significant functional loss as to justify an increased rating at this time.  Accordingly, the Board finds that a compensable initial rating for bilateral hearing loss is not warranted at this time. 

B. Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b) (1) (2016). Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not as unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran has reported difficulty hearing when communicating with others.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Therefore, the Veteran's difficulty with speech discrimination is a factor contemplated in the regulations and rating criteria as defined. Accordingly, the Board finds that the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 6100 (2016).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362   (2014).  However, in this case, the Veteran has not argued, and the evidence does not show, that his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

C. Total Disability Rating Bases on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  During the pendency of the appeal, the Veteran has asserted that his right ear hearing loss does have an effect on his ability to communicate as a salesman.  However, the level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, thus his level of impairment is fully contemplated in the regulations and rating criteria as defined.  Additionally, the Veteran has the aid of hearing aid since 2010, to help reduce his level of impairment from his right ear hearing loss.   As such, the Board concludes that a claim for a TDIU has not been raised by the record at this time. 


ORDER

Entitlement to a compensable initial rating for right ear hearing loss is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


